DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/21/2022 has been entered. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one first locking mechanism” in claims 1 and 10, “at least one second locking mechanism” in claims 5 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-6, 8-11 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a medicant applicator comprising: a plunger, a barrel, a deformable tip; the plunger comprising a shaft, a head, a first flange, and at least one first locking mechanism; the deformable tip comprising a support ring and a plurality of cuspids; the delivery cylinder comprising an interior chamber, the interior chamber extending between the second flange the support ring; the interior chamber comprises a sleeve, wherein the sleeve is telescopically engaged within the interior chamber to reduce an inner receiving diameter of the interior chamber, and wherein the sleeve extends a length of the interior chamber in combination with other claimed limitations of claim 1. 
The closest prior art for a medicant applicator is Emelock (US 2,754,822) as discussed in Final Rejection mailed on 1/20/2022 including a plunger, a barrel, a deformable tip; the plunger comprising a shaft, a head, a first flange; the deformable tip comprising a support ring and a plurality of cuspids; the delivery cylinder comprising an interior chamber, the interior chamber extending between the second flange the support ring; the interior chamber comprises a sleeve, but is silent regarding the plunger comprising at least one first locking mechanism wherein the sleeve is telescopically engaged within the interior chamber to reduce an inner receiving diameter of the interior chamber, and wherein the sleeve extends a length of the interior chamber.
Haber et al. (US 5,067,948) discloses the closest prior art for the plunger comprising at least one first locking mechanism but is silent regarding wherein the sleeve is telescopically engaged within the interior chamber to reduce an inner receiving diameter of the interior chamber, and wherein the sleeve extends a length of the interior chamber.
Bray (US 3,297,031) discloses the closest prior art for wherein the sleeve is telescopically engaged within the interior chamber to reduce an inner receiving diameter of the interior chamber but is silent regarding wherein the sleeve extends a length of the interior chamber.
Claims 2-6, 8 and 9 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a medicant applicator comprising: a plunger, a barrel, a deformable tip, the deformable tip comprising a support ring and a plurality of cuspids; the plunger comprising at least one first locking mechanism; the second flange being positioned in between the annular ledge and the deformable tip, the plurality of latches being configured for engaging the annular ledge wherein the engaging of the plurality of latches to the annular ledge generates an auditory feedback after dispensing the load of medicant; the second locking mechanism comprising a jaw and a retainer pin in combination with other claimed limitations of claim #####. 
The closest prior art for a medicant applicator is Emelock (US 2,754,822) as discussed in Final Rejection mailed on 1/20/2022 including a plunger, a barrel, a deformable tip, the deformable tip comprising a support ring and a plurality of cuspids; but silent regarding the plunger comprising at least one first locking mechanism; the second flange being positioned in between the annular ledge and the deformable tip, the plurality of latches being configured for engaging the annular ledge wherein the engaging of the plurality of latches to the annular ledge generates an auditory feedback after dispensing the load of medicant; the second locking mechanism comprising a jaw and a retainer pin.
Haber et al. (US 5,067,948) discloses the closest prior art for the plunger comprising at least one first locking mechanism but silent regarding the second flange being positioned in between the annular ledge and the deformable tip the plurality of latches being configured for engaging the annular ledge wherein the engaging of the plurality of latches to the annular ledge generates an auditory feedback after dispensing the load of medicant; the second locking mechanism comprising a jaw and a retainer pin.
Hess et al. (US 2010/0179507) discloses the closest prior art for the second flange being positioned in between the annular ledge and the deformable tip but silent regarding the plurality of latches being configured for engaging the annular ledge wherein the engaging of the plurality of latches to the annular ledge generates an auditory feedback after dispensing the load of medicant; the second locking mechanism comprising a jaw and a retainer pin.
Tanner et al. (US 2007/0270763 A1) discloses the closest prior art for the second locking mechanism comprising a jaw and a retainer pin but is silent regarding the plurality of latches being configured for engaging the annular ledge wherein the engaging of the plurality of latches to the annular ledge generates an auditory feedback after dispensing the load of medicant. Additionally, Tanner discloses the jaw and retaining pin together at two different axial locations and therefore, Tanner could not be interpreted under reasonable broadest interpretation for the claim limitation “the second locking mechanism comprising a jaw and a retainer pin, the jaw and the retainer pin being positioned offset from each other along an axial length of the delivery cylinder”.
Claims 11 and 15-17 being dependent on claim 10 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783